Title: From Benjamin Franklin to James Cuming, 30 September 1779
From: Franklin, Benjamin
To: Cuming, James


Sir
Passy, Sept. 30. 1779.
I received the Letter you did me the honour of writing to me the 22d. Inst. Several Parcels or Packets have lately come to my hands from Mr. Lovel Sent by different Vessels and I make no doubt but those you mention were among them.
If the Bills you write about were originally drawn in favour of Mr. Thorp, his Letter to you relating to them may perhaps be nearly equivalent to an Indorsement, and be Sufficient to justify my accepting them without an Indorsement. It may not be quite regular, but I am desirous of accommodating you. I therefore wish you would attach that Letter to The Bills when you present them.—
I inclose a Letter for Mr. Lovel, of which I pray your care, I have the honour to be Sir, &c &c.
BF.
Mr. James Cuming Negociant a L’Orient.
